NO. 12-14-00340-CR
                                  NO. 12-14-00341-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DANZEL RASHAD WARREN,                            §      APPEAL FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant, Danzel Rashad Warren, pleaded guilty to aggravated robbery in two separate
cause numbers and was sentenced to twenty-five years of imprisonment on each charge.
Appellant now attempts to appeal the conviction in each cause number, but the trial court has
certified in each appeal that this “is a plea-bargain case, and the defendant has no right of
appeal[.]” Each certification is signed by the trial court, Appellant, and Appellant’s counsel. See
TEX. R. APP. P. 25.2(a)(2).
       Texas Rule of Appellate Procedure 25.2(a)(2) limits a defendant’s right to appeal in a
plea bargain case when he pleads guilty and his punishment does not exceed the punishment
recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P. 25.2(a)(2).
Under those circumstances, the defendant may appeal only (1) matters raised by written motion
and ruled on before trial or (2) after getting the trial court’s permission to appeal. Id. Here, the
trial court sentenced Appellant in each case in accordance with the agreed recommendation by
the State. The trial court did not give Appellant permission to appeal, and Appellant did not file
any pretrial motions. Therefore, we conclude that the certification of the right of appeal filed by
the trial court in each appeal is supported by the record and that Appellant has no right to appeal
because he was sentenced pursuant to the agreed terms of a plea bargain and did not satisfy
either of the exceptions stated in Rule 25.2(a)(2). Accordingly, we dismiss the appeals “without
further action.” See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
Opinion delivered January 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 30, 2015


                                         NO. 12-14-00340-CR

                                  DANZEL RASHAD WARREN,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1136-14)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 30, 2015

                                         NO. 12-14-00341-CR

                                  DANZEL RASHAD WARREN,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No.114-1137-14)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.